Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This action is responsive to the application filed on 8/19/2019.  Claims 1-20 are pending in the case and are original.  Claims 1, 8, and 15 are independent.  Claims 1-20 are rejected.  

CLAIMS REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Time-Lock Cryptography, Sending Messages to the Future, by William Clarkson, December 15, 2013). 

Regarding claims 1, 8, and 15,
A method comprising: 
determining, by a processing device, characteristics of a computing device; (Clarkson, and page 7, lines 13-15 disclose determining t = TS where T is the time in seconds desired for decryption (time delay), and S is the times per second a machine can square “n” and page 6, lines 13-15 discuss considering a clock speed (characteristic) of a computing device to solve the final puzzle based on the above calculated “t”.)
accessing a cryptographic key for accessing content; (Page 7, line 16-17, disclos generating a random “K” (key) for encrypting a message with encryption algorithm “E”.)
selecting a set of cryptographic attributes for wrapping the cryptographic key, (Page 8, lines 1-2 disclose encrypting (wrapping) the “K” (key”) according to the equation on line 2 to produce wrapped key, CK) wherein the set of cryptographic attributes are selected to enable the computing device to derive the cryptographic key from a wrapped key in a predetermined duration of time; (Page 8, lines 10-15 disclose solving the puzzle in a predetermined time to recover the original key (K).) and 
providing the wrapped key and an indication of at least one of the cryptographic attributes to the computing device. (Page 8, lines 8-9, disclose K, as part of a time-locked puzzle to another computing device. (See also page 6, lines 13-19).) 

Regarding claims 2, 9, and 16 Clarkson discloses:
The method of claim 1, (Clarkson teaches the limitations of claim 1 as discussed above),
wherein the content comprises confidential data and wherein the predetermined duration of time exceeds a time restriction of the confidential data. (Page 7, lines 7-8, disclose Message “M” (confidential data) is encrypted for a predetermined time “T”.) 
 
Regarding claims 4, 11, and 18 Clarkson discloses:
The method of claim 1, (Clarkson teaches the limitations of claim 1 as discussed above),
wherein the at least one of the cryptographic attributes comprises a key length of a key used to wrap the wrapped key and wherein the set of cryptographic attributes comprises the key length and a key derivation function. (Page 8, lines 2-7, disclose wrapping the encrypt K according to the steps shown, beginning with picking an integer in the range of (1, n) and ending with the wrapped key, CK.  Therefore, there was a key with a length used to perform the wrapping of the key.  This key length can be included in the set of cryptographic attributes along with the key derivation function (page 7, line 16).) 
 
Regarding claims 6, 13, and 20 Clarkson discloses:
The method of claim 1, (Clarkson teaches the limitations of claim 1 as discussed above),
wherein providing the wrapped key and the indication comprises providing a package comprising the wrapped key, the at least one of the cryptographic attributes, and an encrypted version of the content to the computing device. (Page 8, line 8, discloses providing (n, a, t, CK, CM) to the computing device.) 

103 claim rejections.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Clarkson in view of Androulaki et al. (US 2019/0394179). 

Regard claims 3, 10, and 17, Clarkson teaches: 
The method of claim 1, (Clarkson teaches the limitations of claim 1 as discussed above), 
Clarkson does not, but in related art Androulaki teaches:
wherein the content enables a transaction for a smart contract and wherein the wrapped key is provided to an entity associated with the smart contract. (Androulaki, [0042], lines 24-30, and [0043], lines 16-22, teach tracking ownership status with a block chain using wrapped keys that may have smart contract functionality)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Clarkson and Androulaki to provide for time-lock cryptography as taught in Clarkson combined with the use of smart contracts and wrapped keys as taught by Androulaki.  The motivation to do so is to provide automatically executing features of smart contracts with time-lock cryptography to provide for more robust applications.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Clarkson in view of Bono et al. (US 2009/0254750). 

Regard claims 5, 12, and 19, Clarkson teaches: 
The method of claim 1, (Clarkson teaches the limitations of claim 1 as discussed above), 
Clarkson does not, but in related art Bono teaches:
wherein deriving the cryptographic key from the wrapped key comprises generating a plurality of candidate cryptographic keys for unwrapping the wrapped key in view of the at least one of the cryptographic attributes. (Bono, 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Clarkson and Bono to provide for time-lock cryptography as taught in Clarkson combined with the use of a shared secret scheme as taught by Bono.  The motivation to do so is to provide enhanced security by sharing the secret key between two or more entities so that the wrapped key can be recreated to decrypt the secret when a threshold amount of keys are obtained.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Clarkson in view of Furche et al. (US 2017/0293899). 

Regard claims 7 and 14, Clarkson teaches: 
The method of claim 1, (Clarkson teaches the limitations of claim 1 as discussed above),
wherein selecting the set of cryptographic attributes for wrapping the cryptographic key comprises: 
predicting the characteristic of one or more computing resources of the computing device; (Clarkson, page 6, lines 13-19, teach predicting the time required based, in part, on a given amount of computation and speed of different computing devices.)
estimating a quantity of the one or more computing resources consumed to breach a key wrapped in view of a set of candidate cryptographic attributes; and 
selecting the set of candidate cryptographic attributes in response to the estimated quantity exceeding a minimum threshold value. (Furche, [0117], teaches increasing a frequency (threshold) of token/key updating when a threat of breach is high.) 
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Clarkson and Furche to provide for time-lock cryptography as taught in Clarkson combined with timing how long keys/tokens are valid for as taught by Furche.  The motivation to do so is to provide a more secure time-lock cryptograph with a wrapped key that is not as difficult to breach.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,496,662 discloses a system for determining characteristics of a network and assessing confidence.  US 2012/0281840 discloses a system for pacing, acking, timing and handicapping (path) for simultaneous receipt of documents employing encryption.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435